DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a top portion; a bottom portion adjacent the top portion and selectively coupleable to the top portion to define a pivot “ of claim 1, and “first and second interlocking structure” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statements (IDS) submitted: 01/10/2020, 04/24/2020, 06/18/2020, 02/15/2021, 10/01/2021, 01/03/2022, 04/40/2022 have been considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because as it does not meet the minimum descriptive length. Correction is required. See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
-Claim 1, “a top portion; a bottom portion adjacent the top portion and selectively coupleable to the top portion to define a pivot” does not appear to be noted in the specification.
-Claim 3 utilizes the terminology of a first and second interlocking structure, that does not appear to be in the specification.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: flip stop member in claim 1, first and second interlocking structure of claim 3, fastener assembly of claim 4, adapter of claims 5 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Regarding claim 1, the phrase “a top portion; a bottom portion adjacent the top portion and selectively coupleable to the top portion to define a pivot is unclear. It is unclear what structure relates to the top and bottom portions, and how those two structures form a pivot to allow the flip stop member to couple to one of the top and bottom portion.
-Claim 7 recites the limitation "the adaptor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 8 recites the limitation "the opening" in lines1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen (U.S. Patent Pub. No. 2017/0100782).
Regarding claim 1 Pedersen teaches a flip stop assembly (100) comprising a top portion (116) a bottom portion (102) adjacent the top portion and selectively coupleable to the top portion to define a pivot (106); and a flip stop member (104,108,112) coupled to the bottom portion and configured to rotate about the pivot (Figure 1 and Paragraph 0018; Examiner notes the top portion to be selectively coupleable to the bottom portion via the flip stop members fastener attachments).
Regarding claim 2, Pedersen teaches wherein the flip stop member comprises an arm (104) and a leg (108, 112) wherein the arm and the leg are selectively coupleable (Figure 1; Examiner notes the arm and leg to be selectively coupleable via member 108).
Regarding claim 3, Pedersen teaches the arm defines a first interlocking structure (S1) and the leg defines a second interlocking structure (S2)(See annotated Figure 2 below); and wherein the first interlocking structure and the second interlocking structure can be engaged in a first orientation that defines a first pivot arc of the flip stop member and a second orientation that defines a second pivot arc of the flip stop member that is different from the first pivot arc (Figures 1-2 and Paragraphs 0018 and 0019; Element 104 is pivotable about fastener 106 and fastener 110 thereby allowing for multiple orientations and pivot arcs, wherein each pivot arc may be different).

    PNG
    media_image1.png
    498
    500
    media_image1.png
    Greyscale

Regarding claim 4, Pedersen teaches the arm defines an opening and the leg defines a slot and wherein a fastener assembly (110) extends partially through the opening and the slot and is configured to secure the arm relative to the leg (Figure 2; Examiner notes the arm opening and leg groove to be the open spacing between the interlocking structural elements S1 and S2).
Regarding claim 5 Pederson teaches an adaptor (300) adjacent the bottom portion and configured to engage with the bottom portion and be mountable within a track (310)(Examiner notes the bottom portion 102 is engaged to the adapter 304 via mounting bolt 122).
Regarding claim 5 Pederson teaches wherein the adaptor (300) defines a top form factor and a bottom form factor that is distinct from the top form factor to allow the adaptor to interface with tracks of different form factors (Figures 3 and 4; Examiner notes the top portion of adapter 300 to have several grooved out portion and is inclined and stepped (312) from bottom portion 304 thereby allowing a distinct profile and allowing for different mounting tracks (308).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (U.S. Patent Pub. No. 2017/0100782) in view of Hwang (U.S. Patent No. 2008/0115643).
Regarding claims 7 and 8, Pedersen does not provide wherein the bottom portion defines an opening sized to laterally receive the adaptor or wherein the opening is keyed to a profile of the adaptor to permit lateral insertion of the adaptor into the opening.
Hwang teaches it is known in the art of guides to incorporate a bottom portion (10,12) wherein the bottom portion defines an opening (13) sized to laterally receive an adaptor (40) wherein the opening is keyed to a profile of the adaptor to permit lateral insertion of the adaptor into the opening (Paragraphs 0023, 0028 and 0029; Figure 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Pedersen to incorporate the teachings of Hwang to provide the bottom portion with a slop allowing for lateral insertion of a measuring device adapter. In doing so, it allows for the device to incorporate a moveable measurement device for proper measurement during use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD D CROSBY JR/  06/14/2022Examiner, Art Unit 3724